                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


TYRONE EVERETT PAYNE,                             CV 18-120-M-DLC-JCL

                     Petitioner,                      JUDGMENT

 vs.

PAT MCTIGHE; ATTORNEY
GENERAL OF THE STATE OF
MONTANA,

                     Respondents.

       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
the Respondents and against Petitioner Payne.

       Dated this 29th day of November, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ N. Stephens
                                   N. Stephens, Deputy Clerk
